PER CURIAM.
We concur with appellate counsel that treatment of this appeal under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), is appropriate in this case. By pro se brief appellant challenges the sufficiency of the evidence on count four. Assuming this challenge had been made with particularity in the trial court by motion for judgment of acquittal (it was not), it is nonetheless without merit. The evidence was legally sufficient to go to the jury. See State v. Law, 559 So.2d 187 (Fla.1989).
Affirmed.